Citation Nr: 1741830	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  10-10 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California


ISSUES

1. Entitlement to service connection for a left shoulder disorder. 

2. Entitlement to service connection for a vision disorder, to include refractive error.


ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1974 to October 1976 and May 2003 to February 2004.  

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision from the RO in San Diego, California.  
In February 2017 this claim was previously before the Board. The Board remanded these claims for a video conference hearing to be scheduled. A video conference hearing was scheduled for May 8, 2017, at the VA RO in San Diego, California, but the Veteran failed to appear. The claims have returned to the Board. 


FINDINGS OF FACT

1. There is no competent evidence of a current left shoulder disorder.

2. There is no competent evidence of a current vision disorder other than refractive error, and there is no competent evidence that refractive error was subjected to a superimposed disease or injury which created additional disability.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left shoulder disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2. The criteria for service connection for a vision disorder have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that his left shoulder and vision disorders should be service-connected. In his July 2007 VA Application for Compensation and Pension, the Veteran asserted that his left shoulder and vision disorders should be service-connected because he "[f]ell down stairs possible exposure to bio chemical agents [sic] Possible exposure to blood borne infections." He identified the Medical Evaluation Board's (MEB) findings in November 2003 as supportive evidence of a left shoulder injury during service. In his March 2010 formal appeal to the Board, the Veteran asserted that his shoulder was "aggravated to fall down stairs[sic]." He contends his vision disorder was "aggravated by fall down stairs, (TBI, related)." Upon a thorough review of the record of evidence the Board finds that there is no competent evidence warranting service connection for a left shoulder disorder or a vision disorder. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), Barr v. Nicholson, 21 Vet. App. 303 (2007); Hickson v. West, 12 Vet App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

Regarding the Veteran's vision disorder claim, VA regulations specifically prohibit service connection for refractive error unless such defect was subjected to a superimposed disease or injury which created additional disability. See VAOPGCPREC 82-90, 55 Fed. Reg. 4571 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury). 

The regulation in question, 38 C.F.R.§  3.303(c), states in pertinent part as follows: "... Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation."

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Left shoulder disorder

In this case, the Veteran stated that his fall during service injured his left shoulder and entitles him to be service-connected for the left shoulder. He asserts that the MEB's evaluation in November 2003 support a left shoulder injury during service. The Board finds that the evidence of record does not support his claim. 

Service treatment records (STRs) are negative for any treatment to the Veteran's left shoulder during service. His separation examination in October 1976 reported normal clinical findings. In March 2003 the Veteran fell down four steps while moving furniture. In November 2003 a MEB reported that the Veteran failed to meet retention standards due to his lower back. The Veteran received a U-1 for his physical profile rating from the MEB, which is the highest physical profile rating for the upper extremities. Under the physical profile (PULHES), the U stands for upper extremities. This factor includes the upper spine (cervical, thoracic, and upper lumbar) in regard to strength, range of motion, and general efficiency. With respect to his rating, the number 1 indicates that an individual possesses a high level of medical fitness and, consequently, is medically fit for any military assignment. See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). 

July 2007 and August 2007 private treatment records show that the Veteran complained of left shoulder pain. He reported to his private physician that he slipped while running and fell on grass. He stated that he "hurt his knees and low back, but the left arm and left collar bone and nerves started acting up. the other problems subsided except for his knees and back...." The physician noted that the Veteran had persistent left shoulder and clavicle pain since the fall with the onset of numbness in the hands and arms. In August 2007, at a private facility, he had an MRI of the left shoulder and his private physician reported a normal examination of the left shoulder.

The Board finds that there is no competent medical evidence supporting the Veteran's left shoulder service connection claim. The Veteran stated that the MEB report would support his claim for service connection of the left shoulder. The MEB evaluation was very thorough and there was no reference to his left shoulder by the MEB. The MEB actually issued the Veteran the highest possible rating for his upper extremities in the Veteran's physical profile.  

Private treatment records from July 2007 and August 2007 report normal findings after a physical examination and an MRI of the left shoulder. These records do not show that there is a current disability or abnormality to the Veteran's left shoulder. While the Veteran complained of pain in the left shoulder, in August 2007 his private physician reported a normal examination. The Board notes that pain alone without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356  (Fed. Cir. 2001). Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board finds that the Veteran is competent to contend that he has current pain in his left shoulder. Layno v. Brown, 6 Bet. App. 465 (1994). However, the Veteran has not been shown to have the requisite medical knowledge, training, or experience to be able to render a diagnosis of a left shoulder disorder or an opinion on the etiology of any such shoulder disorder. Whether the Veteran has a shoulder disability is a complex medical etiological question also involving internal and unseen processes unobservable by the Veteran. As such, the Board finds that the Veteran's lay statements are not competent evidence on the question of whether he has a left shoulder disability and are outweighed by the other evidence of record. See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

As there is no competent evidence to substantiate that the Veteran has a current left shoulder disability, the Board finds that service connection for a left shoulder disorder is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



Vision Disorder

STRs show that the Veteran was prescribed eyeglasses during service in March 2003. The prescription for the left eye showed refractive error with a -0.12 in the sphere. His physical profile for his eyes at separation from service in 2003 was E-2. Pertinent to this appeal, the E in the physical profile rating (PULHES) stands for eyes. This factor concerns visual acuity and diseases and defects of the eye. The number 2 indicates that an individual possesses some medical condition or physical defect that may require some activity limitations. See 9-3(c)(1) Army Regulation 40-501, Change 35; Hanson v. Derwinski, 1 Vet. App. 512 (1991); Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). 

An April 2007 private treatment record reports on the Veteran's vision showing that his "visual acuity [is] intact, conjunctiva clear, sciera non-icteric, EOM intact, PERRL[sic], fundi have normal optic discs and vessels, no exudates or hemorrhages, no nystagmus." 

A VAMC medical record from January 2009 shows that the Veteran wears reading glasses and feels that vision close-up worsened.

The Board finds that there is no competent evidence warranting service connection for the Veteran's vision disorder. Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). In this case, there is no competent evidence of a vision disorder other than refractive error.  

While the Veteran had a significant fall in March 2003 during service, there is no competent medical evidence establishing a nexus between that fall and any TBI (traumatic brain injury) that led to a vision disorder, as alleged by the Veteran. 

STRs show that the Veteran's glasses were prescribed in March 2003. The record is negative for any evidence of an eye disease or injury of the eyes that accompanied the Veteran's prescription for eyeglasses. Neither is there evidence of an injury or disease of the eyes reported at any time during the Veteran's service. 

The Board finds that the Veteran is competent to contend that he has eye problems. Layno v. Brown, 6 Bet. App. 465 (1994). However, the Veteran has not been shown to have the requisite medical knowledge, training, or experience to be able to render a diagnosis of a vision disorder or an opinion on the etiology of any such vision disorder. Whether the Veteran has a vision disorder is a complex medical etiological question also involving internal and unseen processes unobservable by the Veteran. As such, the Board finds that the Veteran's lay statements are not competent evidence on the question of whether he has a vision disorder other than refractive error and are outweighed by the other evidence of record. See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

Additionally, as stated above, VA law provides that refractive error of the eye does not constitute a disease or injury. 38 C.F.R. §§ 3.303(c), 4.9. In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, and presbyopia, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection. 38 C.F.R. §§ 3.303(c), 4.9. While the Veteran had refractive error of the eye, the eyeglasses prescription provided to him in March 2003 corrected that error. More importantly, the refractive error was not subject to superimposed disease or injury during service to the Veteran's eyes that led to additional disability warranting service connection for refractive error.

In sum, the Board finds that the preponderance of the evidence is against service connection for a vision disorder. See Brammer. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim for service connection for a vision disorder, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56   


ORDER

Service connection for a left shoulder disorder is denied.

Service connection for vision disorder, to include refractive error, is denied.




____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


